Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The response filed 08/30/2022 for the restriction requirement has been entered and considered by examiner in which claims 14-23 are withdrawn from examination.

2.	Claims 1-13 are presenting for examination. 

Allowable claims

3.	Claims 1-13 are allowable in view of the prior art of record.
3.1.	The prior art of record doesn’t teach determining one or more focal training data cases from among set of training data cases; for each undetermined feature in the one or more focal training data cases, determining a value for the undetermined feature in a synthetic data case based at least in part on the focal training data cases; determining whether the value for the undetermined feature is valid based on feature information; when it is determined that the value for the undetermined feature is invalid, performing a corrective action for the value of the feature; when it is determined that the value for the undetermined feature is valid, using the value for the undetermined feature; and causing control of a controllable system using a computer-based reasoning model that was determined at least in part based on the synthetic data case.

4.	The application is in condition for allowance except for the following formal matters:
Claims 14-23 are non-elected for examination. The applicant is advised to cancel claims 14-23 in order to formally allow claims 1-13.

5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quale, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
09/10/2022